Citation Nr: 0918303	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  06-12 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a 100 percent rating for prostate cancer 
during the period from April 29, 2002, to June 8, 2004, based 
on clear and unmistakable error (CUE) in the June 2002 rating 
decision which assigned an initial noncompensable rating for 
the disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to 
September 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.


FINDING OF FACT

The June 2002 rating decision assigning an initial 
noncompensable evaluation for prostate cancer was clearly a 
result of the adjudicator's failure to correctly apply the 
applicable rating criteria, and it is undebatable that the 
disability would have been assigned a 100 percent rating 
rather than a noncompensable rating but for the error.


CONCLUSION OF LAW

A 100 percent rating is warranted for prostate cancer during 
the period from April 29, 2002, to June 8, 2004, based on CUE 
in a June 2002 rating decision.  38 C.F.R. § 3.105 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary Board notes that the Veterans Claims 
Assistance Act of 2000, codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008), is not 
applicable to CUE claims.  See 38 C.F.R. § 20.1411 (c), (d) 
(2008).

Legal Criteria

CUE is a very specific and rare kind of "error."  It is the 
kind of error in fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would manifestly have been different but for the error.  
Generally, the correct facts, as they were known at the time, 
were not before the adjudicator, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  Even when the premise of error is accepted, if it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be ipso facto clear 
and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).

The criteria to determine whether CUE was present in a prior 
determination are that: (1) either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., there must be more than a simple disagreement as to 
how the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. App. 
310 (1992).

Analysis

The Veteran's claim for service connection for prostate 
cancer was received on April 29, 2002.  In a June 2002 rating 
decision, service connection for the disability was granted 
and a noncompensable evaluation was assigned, effective from 
April 29, 2002.  The assigned evaluation subsequently was 
increased to 100 percent, effective from June 9, 2004, in a 
December 2004 rating decision.

The Veteran contends that the June 2002 rating decision which 
assigned an initial noncompensable evaluation for prostate 
cancer was based on CUE because the evidence of record in 
June 2002 clearly showed that he had active prostate cancer 
at that time. 

At the time of June 2002 rating decision, the evidence of 
record included several private treatment records.  These 
records showed that the Veteran had been diagnosed with 
prostate cancer in August 2001 and that he had undergone a 
radical prostatectomy in September 2001.  A March 2002 record 
indicated that laboratory tests performed in February 2002 
had revealed mild activity in the prostatic bed region 
compatible with recurrent disease and that the Veteran was 
scheduled to begin radiation treatment for his recurrent 
prostate carcinoma in April 2002.  The record also contained 
a medical authorization form completed by the Veteran that 
specified his radiation treatment would begin on April 25, 
2002.
 
Under the criteria in effect at the time of the June 2002 
rating decision (and since then), malignant neoplasms of the 
genitourinary system, such as the Veteran's prostate cancer, 
were evaluated under 38 C.F.R. § 4.115b, Diagnostic Code 7528 
(2001).  This code provides that a 100 percent rating is 
warranted for malignant neoplasms.  A note to this code 
provides that following the cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure, 
the 100 percent rating shall continue with a mandatory VA 
examination at the expiration of six months.  If there has 
been no local reoccurrence or metastasis, any residuals are 
to be rated as voiding dysfunction or renal dysfunction, 
whichever is predominant.

Here, the record clearly shows that the regulatory provisions 
extant at the time of the June 2002 rating decision were 
incorrectly applied to the Veteran's claim.  The private 
treatment records established that the Veteran's prostate 
cancer had recurred and that he was receiving radiation 
treatment by April 29, 2002.  Therefore, there was no legal 
basis for the assignment of less than an initial 100 percent 
rating in the June 2002 rating decision.

The record also clearly establishes that the Veteran's 
prostate cancer has warranted a 100 percent rating since 
April 29, 2002.  Although the Veteran was not provided with a 
VA examination six months following the cessation of 
treatment, as required by Diagnostic Code 7528, a January 
2003 private treatment record reflects that his prostate 
cancer was still active.  A July 2004 VA examination report 
notes that he had clinically active prostate cancer, 
treatment records dated in 2004 and 2005 show that he 
underwent chemotherapy and hormone treatment, and letters 
from his treating physicians dated in July 2005 and March 
2006 indicate that his disease has been present since prior 
to April 29, 2002.

There is no conflict in the evidence.  It clearly shows that 
the Veteran's prostate cancer was active in April 2002 and 
remained so at the time of the June 2002 rating decision.  In 
addition, the June 2002 rating decision specifically notes 
the evidence showing that the Veteran's prostate cancer had 
recurred.  The decision does not identify any evidence 
indicating that the cancer had not recurred.  The 
adjudicator's decision to rate the disability on the basis of 
residuals instead of as an active process was clearly a 
result of his failure to correctly apply the applicable 
rating criteria.  This error is undebatable, and there is no 
doubt that but for the error, the disability would have been 
assigned a 100 percent rating instead of a noncompensable 
rating.  Accordingly, a 100 percent rating is also warranted 
for the Veteran's prostate cancer during the period from 
April 29, 2002, to June 8, 2004.


ORDER

On the basis of CUE in the June 2002 rating decision, a 100 
percent rating for the Veteran's prostate cancer is granted 
from April 29, 2002, to June 8, 2004, subject to the criteria 
applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


